Citation Nr: 1403574	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-31 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pes planus and metatarsal calluses of the left foot.

2.  Entitlement to service connection for a neurological disorder of the left upper extremity.  

3.  Entitlement to service connection for a neurological disorder of the right upper extremity, to include as secondary to the service-connected degenerative disc disease of the cervical spine with intervertebral disc syndrome.  

4.  Entitlement to service connection for a neurological disorder of the left lower extremity, to include as secondary to the service-connected residuals of a broken coccyx.  

5.  Entitlement to service connection for a neurological disorder of the right lower extremity, to include as secondary to the service-connected residuals of a broken coccyx.  

6.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected residuals of a broken coccyx.  

7.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected residuals of a broken coccyx.  

8.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected residuals of a broken coccyx.  

9.  Entitlement to service connection for a left shoulder disability.  

10.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from July 1978 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2007.  In August 2013, the Veteran and his wife appeared at a hearing held at the RO before the undersigned.  
The issues numbered 3-10 on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Pes planus and metatarsal calluses of the left foot were of service onset; degenerative arthritis of the left foot represents a progression of those other conditions.  

2.  Cervical radiculopathy of the left upper extremity was of service onset.


CONCLUSIONS OF LAW

1.  Pes planus, metatarsal calluses, and degenerative arthritis of the left foot were incurred in active peacetime service.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Cervical radiculopathy of the left upper extremity was incurred in active peacetime service.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the issues decided in this decision, the Board grants service connection, which constitutes a complete grant of the benefit sought on appeal concerning those claims.  Thus, no discussion of VA's duty to notify or assist is necessary. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A.  Left Foot

The Veteran contends that his feet began bothering him in service due to parachute jump landings.  He said that he was treated in service, as well as after service and that he received cortisone shots on numerous occasions for his feet during the years after service.  Service treatment records show that in March 1981, he underwent an examination for airborne status.  In June 1981, he complained that his feet had hurt for the past three months, after he had started jump status.  On examination, he had metatarsal calluses.  In July 1981, he again complained of pain in his feet.  Other service department records confirm that his in-service duties included parachute jumping.  [He was awarded a parachute badge, and two earnings statements dated in 1988 reflect that he received jump pay.]  

In January 2009, a VA examination of the foot was performed, and the examiner provided an opinion in February 2009.  Examination of the left foot revealed plantar hyperkeratosis, which the examiner stated were calluses, and evidence of abnormal weight bearing.  On weight bearing, there was decreased height of the medial longitudinal arch of the left foot, and X-rays disclosed pes planus.  The pertinent diagnoses were bilateral pes planus and painful intractable plantar keratoma and tylomas (calluses).  The examiner's medical opinion, upon review of the claims file including service treatment records and treatment notes, was that the diagnosed conditions were at least as likely as not occurred or aggravated while on active duty.  

On a VA examination in December 2011, the examiner noted that the Veteran had metatarsal calluses of the left foot.  In addition, X-rays of the left foot showed degenerative changes.  In an addendum dated in February 2012, the examiner noted that the Veteran had degenerative arthritis of his left foot.  The examiner noted that the findings in the feet were a progression in the diagnosis.  
Thus, the Veteran has current diagnoses of pes planus, degenerative arthritis, and metatarsal calluses of his left foot.  Service treatment records show that he complained of foot pain in service, and had metatarsal calluses at that time.  Although pes planus was not noted, the 2009 examination disclosed pes planus in a weight-bearing position only, and it is not known whether any in-service evaluations were sufficiently comprehensive to have disclosed such a finding.  Moreover, a VA examiner has linked the condition to service, and there is no contradictory medical evidence.  Accordingly, service connection for pes planus, degenerative arthritis, and metatarsal calluses of the left foot is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Left Upper Extremity

The Veteran contends that he has had pain and numbness in the upper extremities since a February 1988 in-service motor vehicle accident.  Service treatment records show that he was in a motor vehicle accident in February 1988, when he injured his neck.  Follow-up treatment included complaints of numbness in the left arm.  On one occasion, decreased sensation to pinprick in the C5-7 and T1 distribution was noted in the left arm.  

On a VA examination in December 2011, the sensation to light touch for the left shoulder area (C5), left inner and outer forearm (C6-T1) and left hand and fingers (C6-C8) was decreased.  There was pain paresthesias and/or dysesthesias, and numbness in the left upper extremity.  The nerve roots involved were the upper, middle, and lower radicular groups on the left side.  In a February 2012 addendum, the examiner diagnosed intervertebral disc syndrome of the cervical spine, most likely affecting the left radial, ulnar and median nerves.  This appears inconsistent with a DBQ questionnaire completed by the same examiner in December 2011, which noted no intervertebral disc syndrome of the cervical spine, and no decreased sensation or radiculopathy in the upper extremities.  However, a private neurological evaluation in March 2007 disclosed cervical radiculopathy.  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.  McLain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (a recent diagnosis of a disability prior to the claim may constitute current disability).  Here, positive findings of cervical radiculopathy in the left upper extremity have been found on more than one occasion during the pendency of the claim, and were present in service as well.  Accordingly, there is sufficient evidence in the Veteran's favor to place the matter in equipoise.  With the resolution of all reasonable doubt in the Veteran's favor, service connection for cervical radiculopathy of the left upper extremity is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

Cervical radiculopathy is secondary to the service-connected cervical spine disability, and service connection may be granted on a secondary basis under 38 C.F.R. § 3.310(a).  However, here, service connection is granted on a direct basis because the symptoms were initially shown in service.  38 C.F.R. § 3.303.  


ORDER

Service connection for pes planus, degenerative arthritis, and metatarsal calluses of the left foot is granted.

Service connection for cervical radiculopathy of the left upper extremity is granted.


REMAND

Concerning the remaining issues on appeal (those listed at #s 3-10 on the title page of this decision/remand), additional development is needed before the appeal is ready for an appellate decision.  First, subsequent to the July 2009 statement of the case, a considerable amount of evidence was added to the record before the case was transferred to the Board, but no supplemental statement of the case was furnished.  This evidence includes outpatient treatment records showing treatment for conditions at issue, as well as the reports of VA examinations conducted in December 2011.  Although these examinations were apparently primarily for the purpose of addressing other claims, not at issue here, the examination reports contained information relevant to issues on appeal.  Therefore, he must be provided with a supplemental statement of the case which addresses this additional evidence.  See 38 C.F.R. § 19.37 (2013).   

Examinations are also needed concerning these issues.  Although both the examination report and the DQB questionnaire in December 2011 found no right upper extremity neurological abnormalities, a March 2007 private neurological evaluation report included positive findings involving the right upper extremity, and noted cervical radiculopathy.  The Veteran contends that bilateral hip, low back, bilateral lower extremity and bilateral shoulder disabilities result from injuries sustained in the in-service motor vehicle accident in February 1988.  He also states that his hip, low back, and lower extremity conditions are secondary to his coccyx fracture residuals.  These allegations are sufficient to trigger an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the secondary service connection issues on appeal:  

(a) entitlement to service connection for a neurological disorder of the right upper extremity, to include as secondary to the service-connected degenerative disc disease of the cervical spine with intervertebral disc syndrome; 

(b) entitlement to service connection for a neurological disorder of the left lower extremity, to include as secondary to the service-connected residuals of a broken coccyx; 
(c) entitlement to service connection for a neurological disorder of the right lower extremity, to include as secondary to the service-connected residuals of a broken coccyx; 

(d) entitlement to service connection for a left hip disability, to include as secondary to the service-connected residuals of a broken coccyx; 

(e) entitlement to service connection for a right hip disability, to include as secondary to the service-connected residuals of a broken coccyx; and 

(f) entitlement to service connection for a low back disability, to include as secondary to the service-connected residuals of a broken coccyx. 

2.  Arrange for an appropriate VA examination to determine whether Veteran has any of the following disorder, and, if so, provide the correct diagnosis for each:  

* Right upper extremity neurological disability;
* Right shoulder disability;
* Left shoulder disability;
* Low back disability;
* Right hip disability;
* Left hip disability;
* Left lower extremity neurological disability; and
* Right lower extremity neurological disability.

For each disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there a 50 percent or greater probability) that the condition results from an in-service event, including the February 1988 motor vehicle accident.  

In addition, the examiner should address whether it is at least as likely as not that a right upper extremity neurological disability was caused or aggravated (permanently worsened) by the service-connected cervical spine degenerative disc disease and intervertebral disc syndrome.

The examiner should also address whether any or all of a low back disability, right and left hip disability, and right and left lower extremity neurological disability was at least as likely as not caused or aggravated (permanently worsened) by service-connected coccyx fracture residuals.  

The claims folder must be made available to the examiner for review in conjunction with the examination.  All indicated studies must be accomplished and the results reviewed prior to the final examination report.  Due consideration must be given to the medical evidence and the Veteran's lay statements.  A rationale must be provided for the opinion, which explains the basis for all conclusions reached.  

3.  After assuring compliance with the above development, and with any other indicated development, review the remaining service connection claims (as are listed at #s 3-10 on the title page of this decision/remand) in light of the evidence of record, including all evidence received since the July 2009 statement of the case.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


